Citation Nr: 0407696	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  03-15 022A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center in Boise, Idaho




THE ISSUES

1.  Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred in October 
2002.

2.  Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred in December 
2002.


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1972 to May 1974.  Service connection has not been 
established for any disability.  The record is unclear as to 
whether entitlement to nonservice-connected disability 
pension has been established.  The veteran's claim is 
apparently limited to reimbursement under 38 U.S.C.A. § 1725.  
These matters comes before the Board of Veterans' Appeals 
(Board) on appeal from two March 2003 decisions by the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Boise, Idaho.  

This appeal is REMANDED to the AOJ via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Here, it appears that the veteran 
was never notified of the VCAA as it pertains to his claims 
for payment or reimbursement for the cost of unauthorized 
private medical expenses.  While it is unclear whether or not 
the revised provisions of the VCAA apply in claims 
adjudicated under Chapter 17, Title 38 of the United States 
Code, the Board finds that since the December 2002 claim is 
being remanded anyway for the development requested below, 
the opportunity presents itself for correction of any 
technical notice deficiencies.  

Regarding the claim arising from treatment in December 2002, 
private medical records show that the veteran was transported 
via air ambulance to St. Luke's Meridian Medical Center for 
the treatment of acute myocardial infarction.  The records 
associated with the air ambulatory transport are not part of 
the claims file, but may also be needed for an adequate 
determination of the matter on appeal. 

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The AOJ must obtain the veteran's 
claims file (if any) and associate it 
with the files established specifically 
for these claims, then review the files 
and ensure that all VCAA notice 
obligations are satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A, implementing regulations, and any 
other applicable legal precedent.  In 
particular, the AOJ should ensure that 
the veteran is advised specifically of 
all the requirements that must be 
satisfied to establish entitlement to the 
benefits sought, what the evidence shows, 
and of his and VA's respective 
responsibilities in claims development.  

2.  The veteran should be requested to 
furnish signed authorizations for release 
to the VA of all private medical records 
associated with the treatment at issue, 
including the air ambulatory transport 
records pertaining to the December 2002 
claim.  Copies of pertinent medical 
records should be obtained from all 
identified sources, specifically 
including any VA records, (not already in 
the claims folder).  All records obtained 
should be added to the claims folder.

3.  After completion of the above and any 
additional development deemed necessary, 
the AOJ should review the matters on 
appeal.  If either benefit sought remains 
denied, the veteran should be furnished 
an appropriate supplemental statement of 
the case (that explains specifically 
which (all) requirements that are not 
met, and why).  He should be given the 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review, if otherwise in order.
The purposes of this remand are to provide adequate notice 
and to compile all evidence necessary to decide this claim.  
No action is required of the appellant until he is notified.  
He has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


